Case 1:20-cv-00915-PLM-RSK ECF No. 78, PageID.973 Filed 11/25/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

ROBERT DAVIS,                                    Case No. 20-cv-00915
and                                              Hon. Paul L. Maloney
BRENDA HILL,
       Plaintiffs,
v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State,
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk, and
DETROIT DEPARTMENT OF ELECTIONS,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
                                           (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov

                                           PATRICK CUNNINGHAM (P67643)
                                           City of Detroit Law Department
                                           Attorneys for Defendants Winfrey
                                           and Detroit Department of Elections
                                           2 Woodward Ave, 5th Floor
                                           Detroit, MI 48226
                                           (313) 237-5032
                                           cunninghamp@detroitmi.gov
________________________________________________________________/
                       STIPULATED ORDER
    GRANTING PLAINTIFFS 3-DAY EXTENSION TO FILE A RESPONSE TO
    DEFENDANT JOCELYN BENSON’S MOTION TO DISMISS (ECF NO. 60).




                                  Page 1 of 2
Case 1:20-cv-00915-PLM-RSK ECF No. 78, PageID.974 Filed 11/25/20 Page 2 of 2




     Upon Stipulation of Plaintiffs and Defendant Jocelyn Benson, as

evidenced by the signatures of their respective counsel below, and the

Court being fully advised in the premises,

     IT IS HEREBY ORDERED that Plaintiffs are granted a 3-day

extension to file a response to Defendant Jocelyn Benson’s motion to

dismiss (ECF No. 60). Plaintiffs’ response to Defendant Jocelyn

Benson’s motion to dismiss (ECF No. 60) is now due on Friday,

November 27, 2020.

     IT IS SO ORDERED.

                                          /s/ Paul L. Maloney
                                        _________________________
Dated: November 25 , 2020
                                        PAUL L. MALONEY
                                        U.S. District Judge


STIPULATED AND AGEED TO AS TO FORM AND CONTENT:
/s/ ANDREW A. PATERSON                     /s/ HEATHER MEINGAST (with permission)
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
                                           (517) 335-7659
DATED: November 25, 2020                   meingasth@michigan.gov
                                           grille@michigan.gov
                                           DATED: November 25, 2020


                                  Page 2 of 2
